     Case: 1:18-cv-03676 Document #: 27 Filed: 11/13/18 Page 1 of 1 PageID #:77




                              CERTIFICATE OF SERVICE

     I certify that on November 13, 2018, I served a copy of Plaintiff’s Responses to
Mandatory Initial Discovery on counsel for Defendants by emailing a copy to:

K. Austin Zimmer
Timothy A.M. Woerner
Del Galdo Law Group, LLC
1441 S. Harlem Avenue
Berwyn, IL 60402
zimmer@dlglawgroup.com

Michael J. Victor
O’Halloran Kosoff Geitner & Cook, LLC.
650 Dundee Road, Suite 475
Northbrook, IL 60062
mvictor@okgc.com

Michael D. Bersani
Tara Grimm
Hervas, Condon & Bersani, P.C.
333 Pierce Road, Suite 195
Itasca, IL 60143
mbersani@hcbatorneys.com
tgrimm@hbcattorneys.com




                                                  /s/ David S. Lipschultz
                                                  Attorney for Plaintiff

                                                  Law Offices of David S. Lipschultz
                                                  200 South Michigan Avenue, Suite 201
                                                  Chicago, IL 60604
                                                  312-414-1778
                                                  david@dsllawoffice.com




                                              5
